THOMPSON, J.
The petitionee has been in state prison for three and a half years under a life sentence for slaying the petitioner’s former husband. After conviction and before sentence the parties were married, while the petitionee was in jail. A divorce is now sought on the ground of refusal to support. To bring a case within this cause for divorce something more must be shown than mere abandonment or a simple refusal or neglect to support the wife. The words “grossly or wantonly and cruelly,” as well as the words “ without cause,” of the statute, are to have some force, although they are not very definite. Mandigo v. Mandigo, 15 Vt. 786.
By renting her farm and working out during the time the petitionee has refused to support her, the petitioner has paid the taxes, and the interest on the mortgage on her farm, and accumulated fifty dollars, besides maintaining herself. For aught that appears she has been in good health and well *244able to work. No indignity was imposed upon her by the manner of the refusal to support, nor was the door of her home shut in her face and she, in effect, turned into the street, as in Lillie v. Lillie, 65 Vt. 109. The petitioner did not conduct matters in respect to her farm as the petitionee desired, and for that reason he refused to contribute further to her support. During all this time the parties have corresponded with each other in regard to business matters and one thing and another.
Without doubt, under some circumstances, a sudden and continued refusal to provide the necessaries of life to a wife, who is thereby left to her own earnings, would be within the statute meaning of “grossly or wantonly and cruelly” refusing or neglecting to support, as where, from the previous habits, or mode of -life, or state of health, or incapacity to labor from any cause, such conduct would cause injury to health or danger of such injury, or reasonable apprehension thereof. So, too, the refusal might be made in such a manner, or coupled with such indignity and aggravation as, in and of itself, to be a gross or wanton and cruel refusal or neglect to support the wife. But such is not the case at bar. There was simply refusal and neglect, with no circumstances of aggravation to bring the case within R. L., s. 2362, clause 5.

Judgment affirmed.